USDC IN/ND case 1:20-cv-00365-HAB-SLC document 10 filed 11/20/20 page 1 of 4


                   IN THE UNITED STATES DISTRICT COURT
                          Northern District of Indiana
                             Fort Wayne Division


AR RAZZAAQ RASHID BEY,                 )
                                       )
                   Plaintiff,          )
                                       ) Case No. 1:20-cv-365-HAB-SLC
      v.                               )
                                       )
TYLER O. MOORE, et al.,                )
                                       )
                   Defendants.         )


     HOWARD COUNTY DEFENDANTS’ BRIEF IN SUPPORT OF
         MOTION TO DISMISS FOR IMPROPER VENUE

      Defendants, Jordan Buckley, Justin Markley, Alan Weimer, Keith Meyers,

Ezekiel Zimmerman, Robin Byers, Justin Christmas, Kelsey Kirkpatrick, and Ben

Penrod (“Howard County Defendants”), by counsel, pursuant to Fed. R. Civ. P.

12(b)(3) and N.D. Ind. L.R. 7-1, file their brief in support of the Motion to Dismiss

for Improper Venue, filed contemporaneously herewith. Because all parties reside

in Howard County and the events giving rise to the claims at issue occurred in

Howard County, the Motion to Dismiss for Improper Venue must be granted.

      Plaintiff has filed a Civil Complaint [Doc.3] against the Howard County

Defendants alleging a broad assortment of claims, including violations of his

federal civil rights. Plaintiff is a resident of Howard County, Indiana. (Civil

Complaint [Doc. 3], p. 1, ¶2). All named Defendants are alleged citizens of Howard

County, Indiana. (Civil Complaint [Doc. 3], pp. 1-4). The incident(s) alleged by




                                         1
USDC IN/ND case 1:20-cv-00365-HAB-SLC document 10 filed 11/20/20 page 2 of 4


Plaintiff in this cause occurred in Kokomo, Howard County, Indiana. (Civil

Complaint [Doc. 3], see, p. 6, ¶¶8, 10, 14 & 16).

      Pursuant to 28 U.S.C. § 94, the preferred venue of this cause is in the United

States District Court, Southern District of Indiana, Indianapolis Division, because

Plaintiff resides in Howard County, all Defendants are alleged citizens of Howard

County, and the incident(s) are alleged to have occurred in Howard County. See,

28 U.S.C. § 94(b)(1)(the Southern District comprises four divisions and the

Indianapolis Division includes Howard County).

      Because the incident(s) occurred in Howard County and all of the parties

and witnesses will be Howard County, it would be in the interest of justice and

serve judicial economy that this cause be in United States District Court, Southern

District of Indiana, Indianapolis Division. 28 U.S.C. § 1404(a) provides, in relevant

part, “[f]or the convenience of parties and witnesses, in the interest of justice, a

district court may transfer a civil action to any other district or division where it

might have been brought.” 28 U.S.C. § 1404(a). Transfer of venue is appropriate

under § 1404(a) when the moving party establishes that (1) venue is proper in the

transferor district; (2) venue and jurisdiction are proper in the transferee district;

and (3) the transfer will serve the convenience of the parties, the convenience of

the witnesses, and the interest of justice.

      Federal Rule of Civil Procedure 12(b)(3) allows a defendant to move for

dismissal on the basis of improper venue. See Auto. Mechs. Local 701 Welfare &

Pension Funds v. Vanguard Car Rental USA, Inc., 502 F.3d 740, 746 (7th Cir. 2007).

“When considering a motion to dismiss under Rule 12(b)(3), the plaintiff bears the

                                          2
USDC IN/ND case 1:20-cv-00365-HAB-SLC document 10 filed 11/20/20 page 3 of 4


burden of establishing proper venue.” Wounded Warrior Project, Inc. v. Help Ind.

Vets, Inc., 2014 U.S. Dist. LEXIS 31771, at *4 (S.D. Ind. Mar. 12, 2014). The

plaintiff must show that venue is proper as to all defendants and all claims.

      Pursuant to the general venue statute, A civil action may be brought in: (1)

a judicial district in which any defendant resides, if all defendants are residents of

the State in which the district is located; (2) a judicial district in which a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial

part of property that is the subject of the action is situated; or (3) if there is no

district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal

jurisdiction with respect to such action. 28 U.S.C. § 1391(b). Plaintiff’s Civil

Complaint [Doc.3] shows the United States District Court, Southern District of

Indiana, Indianapolis Division is the proper venue for this cause because of where

the parties reside (Howard County) and where the events occurred giving rise to

the claims at issue (also Howard County).

      WHEREFORE, the Howard County Defendants respectfully pray the Court

grant its Motion to Dismiss for Improper Venue and order this cause to be

transferred to the United States District Court, Southern District of Indiana,

Indianapolis Division, with costs to be paid by Plaintiff. The Howard County

Defendants further request entry of all other just and proper relief in the premises.




                                            3
USDC IN/ND case 1:20-cv-00365-HAB-SLC document 10 filed 11/20/20 page 4 of 4


                                           Respectfully submitted,

                                           TRAVELERS STAFF COUNSEL INDIANA

                                     By:   /s/ Daniel M. Witte
                                           Daniel M. Witte, 18957-49


                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was filed electronically using
the Case Management/Electronic Case Files (“CM/ECF”) system and served via
the CM/ECF system upon registered counsel of record on November 20, 2020.

      I further certify that the foregoing document was served upon the following
persons via first class U.S. mail, postage pre-paid, on November 20, 2020:

      Ar Razzaaq Rashid Bey
      1524 North Purdum Street
      Kokomo, IN 46901
                                     By:   /s/ Daniel M. Witte
                                           Daniel M. Witte, 18957-49

TRAVELERS STAFF COUNSEL INDIANA
280 East 96th Street, Suite 325, Indianapolis, IN 46240
Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
PH (317) 818-5121
FX (317) 818-5124
dwitte@travelers.com

DMW:gb




                                       4
